DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 13, structural cooperation is lacking between the second motor and the notching saw for perform the function of driving the notching saw, and it is suggested to re-insert --operatively connected to-- before “for driving”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 19, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DeRieux et al., pn 3,136,045 in view of Official notice as evidenced by Jonsson et al., pn 9,327,424.
Regarding claim 1 and the claims dependent therefrom, DeRieux substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
an input (e.g., at the right side of the machine as viewed in Fig. 1) into which the cable is fed into the machine and an output (e.g., at the left side of the machine as viewed in Fig. 1) through which the whips exit the machine, wherein a cable travel space is defined along a longitudinal axis between the input and the output (e.g., as shown):
a notching saw (e.g., 12) downstream of the input;
a first motor (e.g., see 18; see Fig. 3) operatively connected to the notching saw, wherein the notching saw is configured to be moved between a first position (e.g., a lowered position as shown in Fig. 3) by the first motor in which the notching saw is in first motor in which the notching saw is not in contact with the outer jacket of the cable;
a second motor (e.g.,14) for driving the notching saw, wherein activation of the first and second motors causes the notching saw to cut a notch in the outer jacket of the cable in a direction parallel to or substantially parallel to the longitudinal axis when the notching saw is in the first position;
a cutting tool (e.g., 35) downstream of the notching saw and upstream of the output, the cutting tool having at least one cutting edge;
at least one motor (e.g., shown but not numbered and located to the right of 35 as viewed in Fig. 1) operatively connected to the cutting tool, wherein activation of the at least one motor operatively connected to the cutting tool causes the at least one cutting edge of the cutting tool to completely cut the outer jacket and the conductors of the cable from the remainder of the cable during the same cutting motion and in a direction transverse to the longitudinal axis when the at least one cutting edge of the cutting tool passes through the cable travel space to form each whip (e.g., it is respectfully submitted that the cutting tool cuts through the workpiece and thus has all of the structure to the extent claimed); and
a controller configured to receive whip information corresponding to the whips to be fabricated, the controller operatively coupled to the motors, the controller is configured to control operation of the motors based at least in part on the whip information corresponding to the whips to be fabricated, thereby causing the notching saw to cut at least one notch in the outer jacket of the cable for each whip and to cause the cutting tool to completely cut the outer jacket and the conductors of the cable in accordance with specifications defined by the whip information to separate the whip from the remainder of the cable, wherein multiple whips are formed along the length of the cable;
Thus, DeRieux lacks: 
(a)	a first motor as follows:
[from claim 1] a first motor operatively connected to the notching saw, wherein the notching saw is configured to be moved between a first position (e.g., a lowered position as shown in Fig. 3) by the first motor in which the notching saw is in contact with the outer jacket of the cable and a second position (e.g., a raised or elevated position with respect to Fig. 3) by the first motor in which the notching saw is not in contact with the outer jacket of the cable; and
(b)	a controller and an interface as follows:
[from claim 1] a controller configured to receive whip information corresponding to the whips to be fabricated, the controller operatively coupled to the motors, the controller is configured to control operation of the motors based at least in part on the whip information corresponding to the whips to be fabricated, thereby causing the notching saw to cut at least one notch in the outer jacket of the cable for each whip and to cause the cutting tool to completely cut the outer jacket and the conductors of the cable in accordance with specifications defined by the whip information to separate the whip from the remainder of the cable, wherein multiple whips are formed along the length of the cable;
[claim 28] further including an interface operatively coupled to the controller, the interface configured to receive whip information corresponding to the whip to be fabricated and communicate information controller.
Regarding (a), DeRieux discloses hand wheels, including 18 and 20, for moving the notching saw toward and away from the cutting area and thus lacks a motor for performing this function. However, it is respectfully submitted that it is old and well-known in the various analogous arts, including manufacturing arts, to replace such hand wheels with motors for various well-known benefits including making it easier for a user to adjust the position of the notching saw as well as for automating the raising/lowering of the notching saw. It is respectfully submitted that examples of such replacement of a hand wheel by a motor are considered to be extremely common, particularly as automation becomes more prevalent, and thus have not been provided. However, if need be, examples will be provided upon applicant’s request. Therefore, it would have been obvious to one having ordinary skill in the art to replace the hand wheel(s) of DeRieux with a motor to gain the well-known benefits including those described above.
Regarding (b), the Examiner takes Official notice that programmable control devices, which include a user interface that receives information and communicates that information to the controller, are old and well known in the art, wherein such programmable control devices provide various well known benefits including enabling a machine to be automatically operated in accordance with desired instructions to provide a desired result, and to facilitate programming and re-programming as well as relatively quick and easy structure to change or alter such programs to operate a given machine in a desired manner. It is respectfully submitted that such programmable control As evidence in support of the taking of Official notice, Jonsson discloses a sawing device that is controlled by such a controller via an interface (e.g., 300). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a programmable device, which includes a user interface that receives information and communicates that information to the controller, on the apparatus of DeRieux to gain the well-known benefits including that described above.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DeRieux et al., pn 3,136,045 in view of Official notice as evidenced by Jonsson et al., pn 9,327,424 as applied to claim 1 above, and further in view of Official notice.
DeRieux lacks a feed structure as follows:
[claim 21] further comprising
a feed roller (e.g., 46), and a motor (e.g., 47) operatively connected to and configured to rotate the feed roller in a reverse direction to back tension the cable, wherein the controller is further configured to control operation of the motor operatively connected to the feed roller based at least in part on the whip information corresponding to the whip to be fabricated.
However, it is respectfully submitted that DeRieux merely lacks an explicit disclosure of a reversible motor for the feed roller. However, the Examiner takes Official notice that such reversible motors are old and well known in the art and provide various well known benefits including facilitating unjamming a feed roller by reversing the DeRieux reversible for at least the reasons described above.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeRieux et al., pn 3,136,045 in view of Official notice as evidenced by Jonsson et al., pn 9,327,424 as applied to claim 1 above, and further in view of Official notice as evidenced by Carl, pn 3,523,392 and/or Ducret, pn 4,476,754 (hereafter “Ducret ‘754”).
DeRieux lacks a fourth motor to move the cutting tool as follows:
[claim 27] the at least one motor operatively connected to the cutting tool includes a first motor which causes the cutting tool to move into the cable travel space, and a second motor which causes the at least one cutting edge of the cutting tool to completely cut the outer jacket and the conductors of the cable in a direction transverse to the longitudinal axis.
However, the Examiner takes Official notice that such motors for reciprocating a saw blade through a cutting action are old and well known in the art and provide various well-known benefits including automatic and machine powered motion of the saw through a cutting action, wherein such motors facilitate automation and reliable operation. As evidence in support of the taking of Official notice, Carl and Ducret ‘754 each discloses saw for cutting a cable to a desired length wherein the saw is moved into the cable space by a motor. Therefore, it would have been obvious to one .

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
On page 7 of the subject response, applicant argues five alleged deficiencies of the applied prior art, specifically the base reference to DeRieux, and argues that the claimed invention is allowable over the applied prior art. The Examiner respectfully disagrees with applicant’s analysis and conclusion as follows.
Regarding point 1, it is respectfully submitted that the notching saw(s) of DeRieux will form longitudinal cuts or notches in the elongated workpiece thereof and thus is considered to have all of the claimed structure, either explicitly recited or clearly implied, of the claimed invention. It is noted that the workpiece and/or the product thereof cannot be relied upon to distinguish over the prior art where such recitations do not clearly imply additional structure.
Regarding point 2, it is respectfully submitted that the lack of a first motor is addressed in the new grounds of rejection above.
Regarding point 3, it is respectfully submitted that the notching saw(s) of DeRieux will form longitudinal cuts or notches in the elongated workpiece thereof, wherein the second motor is driving the saw to rotate as disclosed, and the first saw of 
Regarding point 4, DeRieux discloses a motor that operates the cutting tool thereof to cut through the workpiece, which would be through the jacket and the conductors therein if such a workpiece was selected, and thus will cut-off that downstream portion of the workpiece from the remainder, or upstream portion, of the workpiece.
Regarding point 5, the Examiner respectfully maintains that providing the recited controller along with an interface therefor amounts to an obvious modification of the apparatus of DeRieux for at least the reasons stated in the corresponding prior art rejection.
Therefore, for at least these reasons, the prior art rejection(s) must be maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 13, 2022